DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (GB2210286A) in view of Seiver (US4541925). 
Griffith teaches ferromagnetic core passing through the conducting catalyst or catalyst support wherein catalyst being heated (to given temperature) for dehydrogenation (claim 1, page 3 lines 1-25, Fig. 4) via generating an alternating magnetic field to heat up the catalytic mixture to a temperature within the given temperature range(page 3 lines 1-14).  Griffith also discloses the ferromagnetic core passing through a hole in an annular disk for supporting the catalyst (page 4 lines page 4 lines 29-34, page 5 lines 1-4, Fig. 2-3 and 5,  page 6 lines 10-15).  Giffith discloses such catalyst mixture having catalyst particles or different diameters being arranged for dehydrogenation of ethylbenzene to styrene in a reactor (page 8 lines 4-15). 
Griffith further discloses the catalyst particles consists of a carrier (support) coated with iron oxide with additives of chrome oxide and potassium oxide (page 8 lines 4-15).
Regarding claim 12 , Griffith does not expressly teach the claimed catalytic mixture being selected from 1) the catalytic mixture consists of bodies of catalytic mixture, wherein each body of catalytic mixture consists of catalyst particles and ferromagnetic particles…,  2) catalytic mixture consists of bodies of catalyst particles mixed with bodies of ferromagnetic particles so as to form a physical mixture of separate bodies…, 3) ferromagnetic material of the catalytic mixture consists of said ferromagnetic material being in the form of one or more ferromagnetic macroscopic supports….. one or more ferromagnetic macroscopic supports is/are coated with an oxide and wherein the oxide is impregnated with catalyst particles of the catalytic mixture. 

Seiver discloses ferromagnetic material particles can have range of 4000 µm ( i.e. 4mm), generally range from 2 to 1000 µm can be mixed with alumina solution which is impregnated with catalytic material (col. 8 lines 10-27, col. 9 line 67-col. 10 line 2,  col. 14 lines 39-52, examples), wherein the ferromagnetic particles apparently being coated with an oxide.  Seiver also teaches the formed catalyst material having average size from 10 to about 4000 µm (col. 54 lines 35-43), wherein the formed bodies of ferromagnetic particles and catalyst particles can have smallest size dimension overlapping with that of instantly claimed, thus render a prima facie case of obviousness (See MPEP 2144. 05 I).    As for the claimed ferromagnetic particles and catalyst particles having size not less than 0.1 µm, it is noted that such size only related to the precursor ferromagnetic particles and precursor catalyst particles, that is, related to product by process limitation, for such limitation, please refer to following product by process limitation remarks for reference.  Since Siever disclosed catalytic material being impregnated onto non-ferromagnetic oxide carrier particles (reads onto the claimed catalyst particles), and such catalytic material also being impregnated onto ferromagnetic material particles ( reads onto the claimed ferromagnetic particles), therefore Siever discloses a catalytic mixture consisting of bodies of catalytic mixture, wherein each body of catalytic mixture consists of catalyst particles and ferromagnetic particles.  Applied references already teaches a catalytic mixture consists of bodies of ferromagnetic particles and catalyst bodies having smallest dimension overlapping with the claimed 3-8mm. 
It is also noted that Siever already teaches ferromagnetic particles and oxide carrier particles can be admixed together, then impregnating with catalyst particles, wherein ferromagnetic particles apparently coated with oxide which impregnated with catalyst particles.  Siever teaches an identical ferromagnetic material of an identical catalytic mixture consists of identical ferromagnetic material coated with oxide which is impregnated with catalyst particles as that of instantly claimed.  
It would have been obvious to coat a macroscopic ferromagnetic material particles (having such dimensions) with an oxide and such oxide being impregnated with catalytic elements as shown by or a catalytic mixture consists of catalyst particles and ferromagnetic particles as shown by  Seiver to modify the catalyst material of Griffith because by doing so can help obtain higher magnetization at a given applied field and ferromagnetic component for intended use such as dehydrogenation as suggested by Seiver (col.4 lines 28-34, col.7 lines 28-40).   Furthermore, adopting such well-known elements for predictable results, is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR). 
As for the claimed “is formed by homogenously mixing and treating catalyst particles”, such limitation is a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (See § MPEP 2113).  In this case, Siever already teaches a same or substantially the same catalytic mixture as that of instantly claimed as discussed above. 
As for the claimed “arranged for catalyzing dehydrogenation …. in a given temperature range”, “wherein the catalytic mixture is configured to be heated to a temperature within the given temperature of alternating magnetic field”, “wherein   said catalyst particles are arranged to catalyze the dehydrogenation of ethylenebenzene to styrene”, “wherein the catalytic mixture is arranged as a packed bed in the reactor”,  it is noted these limitations only intended use associated with the instantly claimed catalytic mixture, but does not structurally limit the instantly claimed catalytic mixture, therefore, such limitations cannot render the claimed catalytic mixture patentable distinct. 
Regarding claim 13, Griffith already teaches heating the catalyst bodies and ferromagnetic bodies in the reactor for ethylbenzene dehydrogenation at given temperature T (page 2 lines 28-36, page 32 lines 1-25, Fig. 1-5 and claims 1-16), therefore, Gfiffith disclosed ferromagnetic material must have a Curie temperature substantially equals an operating temperature at substantially the upper limit of the give temperature range T for maintaining its ferromagnetic properties for heat induction to catalyst particles for desired dehydrogenation temperature range. 
Regarding claim 14, Griffith does not expressly teach the ferromagnetic core being an iron alloy or magnetite (i.e. Fe3O4). 
Seiver teaches iron, steel, cobalt or alloys of these (e.g. FeAl, FeCrAl, FeSi)  and magnetite  are ferromagnetic materials metals (page 9 lines 5-9, 54-56) and such ferromagnetic material can be included  into an non-ferromagnetic oxide carrier (e.g. alumina with catalytic component thereof  (col. 4 lines 35-43, col. 8 lines 10-27, examples). 
It would have been obvious for one of ordinary skill in the art to adopt such iron containing alloy or magnetite as shown by Seiver to practice the iron comprising core in ferromagnetic material of Griffith because adopting such well-known ferromagnetic material can help obtaining desired ferromagnetic material for intended dehydrogenation use as suggested by Seiver (col.7 lines 28-40).   
Regarding claim 17,  Siever already teaches such limitations as discussed above.  In summary, Siever already teaches ferromagnetic particles and oxide carrier particles can be admixed together, then impregnating with catalyst particles, wherein catalytic mixture apparently consists of ferromagnetic particles coated with oxide which impregnated with catalyst particles.  Siever teaches an identical catalytic mixture consisting of identical ferromagnetic material coated with oxide which is impregnated with catalyst particles as that of instantly claimed, therefore, same susceptible for induction heating and same being ferromagnetic at temperatures up to an upper limit of  the given temperature range T of such ferromagnetic support as those of instantly claimed are expected. 
Regarding claim 18, Siever has been described as above.   It is readily apparent to one of ordinary skill in the art that Siever disclosed catalytic material being impregnated onto non-ferromagnetic oxide carrier particles (reads onto the claimed catalyst particles) being mixed with the particles having catalytic material being impregnated onto ferromagnetic material particles (reads onto the claimed ferromagnetic particles), i.e. a catalytic mixture consists of bodies of catalytic mixture, wherein each body consists of catalyst particles and ferromagnetic particles. 
See similar remarks for the claimed product by process limitation of “is formed by…” and “ferromagnetic particles and catalyst particles having size not less than 0.1 µm” as stated in rejections of claim 12. 
Regarding claim 19, Siever disclosed catalytic mixture also consists of  bodies of catalyst particles (catalyst particles composed of catalytic particles and oxide support particles)  mixed with bodies of ferromagnetic material (ferromagnetic material composed of ferromagnetic support particles and impregnated catalytic material), wherein such catalyst particle body and ferromagnetic particle body in physical contact and having a catalyst mixture consists of separate catalyst particle bodies and ferromagnetic particles bodies. Seiver  also discloses ferromagnetic material particles size can be 4 mm, it would have been obvious for one of ordinary kill in the art to adopt such well-known ferromagnetic particle size for help providing a material obtaining higher magnetization etc. as suggested by Seiver (col.4 lines 28-34, col.7 lines 28-40). It would have been obvious for one of ordinary skill in the art that formed catalytic mixture using such ferromagnetic particle would have a particle size with smallest dimension in the order of 1-2 mm range.    
Regarding claim 20, Siever already teaches catalyst particles and ferromagnetic material can be mixed together for form a desired catalytic mixture (col. 14 lines 35-51, line 60-col. 15 line 10, col. 15 lines 25-29), wherein a predetermined ratio of catalyst particles and ferromagnetic material apparently expected thereof. 
It would have been obvious for one of ordinary skill in the art to adopt a predetermined ratio of catalyst particles and ferromagnetic material in such catalyst mixture of catalyst bodies and ferromagnetic bodies of Siever via routine experimentation (see MPEP 2144. 05 II) for help obtaining a desired catalyst mixture as suggested by Siever. 
Regarding claim 21, Griffith further discloses annular discs of catalyst material being arranged in flow directions wherein plates with conducting material being inserted at selected intervals particularly towards the exit end of the reactor (page 5 lines 7-15).  Giffith also discloses catalyst being carried on a series of sleeves with ferromagnetic core passing through the center of the catalyst or catalyst support (page 8 lines 27-34, Fig. 1 and 5).   Therefore, Griffith suggests a predetermined ratio between said catalyst particles and said ferromagnetic material being predetermined grade ratio varying along a flow direction of the reactor as that of instantly claimed. 
Claims 12-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seiver (US4541925). 
Seiver teaches a catalytic mixture comprising using iron, steel, cobalt or alloys of these (e.g. FeAl, FeCrAl, FeSi)  and magnetite particles as ferromagnetic material with dimension of about 2 to 1000 µm (page 9 lines 5-9, 54-56, page 9 line 67-page 10 line 2), wherein such ferromagnetic material can be admixed with non-ferromagnetic oxide catalyst carrier (e.g. alumina etc.) (col. 4 lines 35-43, col. 8 lines 10-27, examples) to form composite particles as catalyst support.  Siever teaches catalyst particles can be dispersed onto such support particles via cogellation or impregnation (page 8 lines 15-27, col. 14 lines 39-43). Siever further discloses such formed particles having average size up from 1 micron to about 4000 µm ( i.e. 4 mm) (col. 4 lines 45-51).   
Regarding claim 12, Since catalyst dispersed onto ferromagnetic particles containing support having size in micrometer range and formed catalyst mixture bodies having dimension in the micrometer range, it would have been obvious for one of ordinary skill in the art to expect that catalyst particles having a size in the micrometer range because catalyst particles as one component in the catalytic mixture whose dimension has to be not greater  than the claimed catalytic mixture bodies dimension.   
Siever teaches identical catalytic mixture selected from 1), 2), 3) as that of instantly claimed as described above.  
As for the claimed “is formed by homogenously mixing and treating catalyst particles” and  “ferromagnetic particles and  catalyst particles having size not less than 0.1 µm”  such limitation is a product by process limitation.  Please refer to previous remarks about such product by process limitation.  In this case, Siever already teaches a same or substantially the same catalytic mixture as that of instantly claimed as discussed above. 
As for the claimed “arranged for catalyzing dehydrogenation …. in a given temperature range”, “wherein the catalytic mixture is configured to be heated to a temperature within the given temperature of alternating magnetic field”, “wherein  said catalyst particles are arranged to catalyze the dehydrogenation of ethylenebenzene to styrene”, “wherein the catalytic mixture is arranged as a packed bed in the reactor”,  it is noted these limitations only intended use associated with the instantly claimed catalytic mixture, but does not structurally limit the instantly claimed catalytic mixture, therefore, such limitations cannot render the claimed catalytic mixture patentable distinct. 
Regarding claim 13-14, Siever already teaches an identical ferromagnetic material as that of instantly claimed, therefore, identical Curie temperature of such ferromagnetic as that of instantly claimed, i.e., substantially equals to an operating temperature at substantially the upper limit of the given temperature range T of the dehydrogenation reaction, is expected. 
Regarding claim 17, Siever already teaches ferromagnetic particles and oxide carrier particles can be admixed together, then impregnating with catalyst particles, wherein catalytic mixture apparently consists of ferromagnetic particles coated with oxide which impregnated with catalyst particles.  Siever teaches an identical catalytic mixture consisting of  identical ferromagnetic material coated with oxide which is impregnated with catalyst particles as that of instantly claimed, therefore, same susceptible for induction heating and same being ferromagnetic at temperatures up  to an upper limit of  the given temperature range T of such ferromagnetic support as those of instantly claimed are expected. 
Regarding claim 18,  Siever already teaches a same or substantially the same catalytic mixture as that of instantly claimed as discussed above.  As for the claimed “is formed by homogenously mixing and treating catalyst particles” and  “ferromagnetic particles and  catalyst particles having size not less than 0.1 µm”  ,   Please see previous remarks about such product by process limitation.  
Regarding claim 19,  Siever already teaches such limitations as discussed above. 
Regarding claim 20,  Siever also discloses certain amount of ferromagnetic material and catalyst particles can be used in such catalytic mixture (col. 14 lines 35-51, line 60-col. 15 line 10, col. 15 lines 25-29), wherein a predetermined ratio of ferromagnetic material and catalyst particles are apparently expected thereof. 
Regarding claim 21,  Siever already teaches predetermined ratio of ferromagnetic material and catalyst particles.   As for that claimed varied graded ratio, it is noted that such limitation is associated with intended usage of such catalytic mixture in a reactor, but does not structurally limit the instantly claimed catalytic mixture, thus cannot render the claimed catalytic mixture patentable distinct.  It would have been obvious for one of ordinary skill in the art to adopt a graded ratio of such catalytic mixture into a reactor for desired catalytic performance via routine experimentation (see MPEP 2144. 05 II). 

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.  In response to applicant’s arguments about Siever discloses ferromagnetic material dispersed within a nonferromagnetic matrix material  thus no direct contact between the catalyst particles and the ferromagnetic material, Seiver teaches a catalytic mixture comprising using iron, steel, cobalt or alloys of these (e.g. FeAl, FeCrAl, FeSi)  and magnetite particles as ferromagnetic material with dimension of about 2 to 1000 µm (page 9 lines 5-9, 54-56, page 9 line 67-page 10 line 2), wherein such ferromagnetic material can be admixed with non-ferromagnetic oxide catalyst carrier (e.g. alumina etc.) (col. 4 lines 35-43, col. 8 lines 10-27, examples) to form composite particles as catalyst support.  Siever teaches catalyst particles can be dispersed onto such support particles via cogellation or impregnation (page 8 lines 15-27, col. 14 lines 39-43).  Therefore, Siever disclosed catalytic material being impregnated onto non-ferromagnetic oxide carrier particles (reads onto the claimed catalyst particles), and such catalytic material also being impregnated onto ferromagnetic material particles (i.e reads onto the claimed ferromagnetic particles).   In other words, Siever discloses a catalytic mixture consisting of catalyst particles and ferromagnetic particles.  Apparently, Siever disclosed catalytic material being impregnated onto non-ferromagnetic oxide carrier particles in direct contact with Siever disclosed catalytic material being impregnated onto ferromagnetic material particles.   It is also readily apparent to one of ordinary skill in the art that Siever disclosed catalytic material being impregnated onto non-ferromagnetic oxide carrier particles being mixed with the particles having catalytic material being impregnated onto ferromagnetic material particles, i.e. a catalytic mixture consists of bodies of catalytic mixture, wherein each body consists of catalyst particles and ferromagnetic particles.   Furthermore, Siever disclosed catalytic mixture also consists of  bodies of catalyst particles (catalyst particles composed of catalytic particles and oxide support particles)  mixed with bodies of ferromagnetic material (ferromagnetic material composed of ferromagnetic support particles and impregnated catalytic material), wherein such catalyst particle body and ferromagnetic particle body in physical contact and having a catalyst mixture consists of separate catalyst particle bodies and ferromagnetic particles bodies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732